TRANSITION AGREEMENT
 
This Agreement (the “Agreement”) is entered into on the 6th day of June, 2012
(the “Effective Date”) by and between Ruby Tuesday, Inc., a corporation
organized under the laws of the State of Georgia (the “Company”), and Samuel E.
Beall, III (the “Executive”).
 
In consideration of the mutual covenants and promises contained herein, the
parties hereto agree as follows:
 
1.   Continued Employment Relationship; Board Membership; Duties   Subject to
the limitations and exceptions set forth herein, Executive agrees to remain
employed by Company and Company agrees to continue to employ Executive, for the
Transition Period (as defined below).  During the Transition Period, the
Executive shall continue to serve as the Chief Executive Officer of the Company
and agrees to continue to serve on the Board of Directors as its Chairman.  The
Executive agrees to tender his resignation as a director of the Company
effective as of the close of business on the last day of the Transition Period.
 
2.   Effective Date, Term and Termination.  The Agreement becomes effective on
the Effective Date (as set forth above) and shall continue in effect through the
earlier of (a) the date that the Company names a successor to the Executive to
perform the duties of Chief Executive Officer, (b) the effective date of the
Executive’s involuntary termination of employment by the Company, other than
pursuant to Paragraph 21 below, or (c) November 30, 2012 (the “Transition
Period”).
 
3.   Compensation.  During the Executive’s remaining period of employment, as
compensation for services rendered by the Executive under this Agreement, the
Company shall provide the Executive with the following:
 
 
(a)           The Company shall pay the Executive a salary at his base salary
rate in effect immediately prior to the Effective Date (the “Annual Base
Salary”).  All compensation payments shall be paid net of applicable payroll
deductions.
 


(b)           The Executive will remain eligible to receive a bonus for the
fiscal year ending June 5, 2012, payable to the extent, at the time and in the
form provided under the Company’s bonus plan for the fiscal year then ended.


(c)           The Executive will also remain eligible to receive a cash bonus
for the fiscal year ending June 4, 2013, prorated as of the date of separation
of employment, but otherwise payable to the extent (including the satisfaction
of any performance targets associated therewith), at the time and in the form
provided under the Company’s bonus plan for the fiscal year then ended; provided
that, payment of such bonus shall also be conditioned upon Executive having
become entitled to payment of the Severance Amount under Paragraph 4 below.


(d)           The Executive shall be eligible to participate in the employee
benefit plans and programs available to similarly situated employees of the
Company, other than programs involving the granting of equity-based compensation
plans.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           The Executive shall be reimbursed by the Company for all
reasonable business expenses incurred by the Executive in accordance with the
Company’s policies for reimbursement as then in effect.


Executive will not be eligible for any other compensation during his remaining
period of employment beyond that provided in this Agreement, except as otherwise
contemplated by this Paragraph 3 and by Paragraph 4 below.


4.           Severance.  If the Executive continues in the employ of the Company
through the last day of the Transition Period, the Company shall pay the
Executive a lump sum severance amount on the sixtieth (60th) day thereafter in
cash or cash equivalents equal to two (2) times his Annual Base Salary (the
“Severance Amount”), subject to the terms and conditions in substantially the
form set forth in the form of separation agreement attached hereto as Exhibit A
(the “Release”).  If the Executive fails to satisfy the service condition in the
immediately preceding sentence because, during the Transition Period, (a) the
Executive is involuntarily terminated by the Company, including a termination
due to the Executive’s Disability, or (b) the Executive dies, the Company will
nevertheless pay to the Executive (or the Executive’s estate or legal
representative, as applicable) the Severance Amount, in which case the Severance
Amount will be paid in a single lump sum on the sixtieth (60th) day following
Executive’s involuntary termination of employment or death, as applicable.  For
purposes of this Agreement, a termination of employment means a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code
(the “Code”) and the regulations thereunder.  For purposes of this Agreement,
the term “Disability” has the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently maintained
by the Company or an affiliate under which the Executive was covered.  If no
long-term disability plan or policy was ever maintained on behalf of the
Executive, Disability shall mean that condition described in Code Section
22(e)(3), as amended from time to time. In the event of a dispute, the
determination of Disability shall be made by the Board of Directors of the
Company and shall be supported by advice of a physician competent in the area to
which such Disability relates.


5.           Release.  As a condition of the Company entering into this
Agreement, the Executive must execute within thirty (30) days following
termination of the employment relationship (and not timely revoke during any
revocation period provided pursuant thereto) the Release (which the Company may
modify as necessary or desirable to cause such separation and release agreement
to be enforceable under applicable law).  The Release shall be provided to the
Executive on a date during the thirty-day period as determined by the Company
although it will be delivered in sufficient time so that if the Executive timely
executes and returns the Release, the revocation period will expire before the
date payment of the amount in Paragraph 4 above is scheduled to be paid.  The
parties specifically agree that the Release will not cover, and Executive
expressly reserves, indemnification rights existing to him as a current or
former director and/or officer of the Company under the Articles and Bylaws of
the Company and pursuant to applicable state law and in accordance with any
“D&O” policy existing for former officers and directors of the Company.


6.           Cooperation.  Both during the remaining period of his employment
and thereafter, Executive agrees that he will fully cooperate with the Company
and make himself available to
 
 
2

--------------------------------------------------------------------------------

 
 
assist the Company in transitioning any duties or responsibilities to other
employees, if necessary.  Executive further agrees that he will fully cooperate
and consult with the Company, answer questions for the Company, and provide
information as needed by the Company from time to time on a reasonable basis,
including but not limited to cooperation in connection with litigation, audits,
investigations, claims, or personnel matters that arise or have arisen over
actions or matters that occurred or failed to occur during Executive’s
employment with the Company.  Executive agrees to assist the Company as a
witness or during any audit, investigation, or litigation (including
depositions, affidavits and trial) if requested by the Company.  Executive
agrees to meet at reasonable times and places with the Company’s
representatives, agents or attorneys for purposes of defending or prosecuting
any claims or for preparing for testimony.  To the extent practicable and within
the control of the Company, the Company will use reasonable efforts to schedule
the timing of Executive’s participation in any such activities in a reasonable
manner to take into account Executive’s then current employment.  The Executive
shall be compensated for services provided pursuant to this Paragraph 6 (other
than for time allocable to (i) investigations being conducted by any
governmental agency or (ii) matters for which the Executive could be subpoenaed
by the Company) at a mutually agreed upon rate and will pay the reasonable
documented out-of-pocket expenses that the Company pre-approves and that
Executive incurs with respect to those activities.


7.           No Assignment.  Neither party may assign this Agreement without the
consent of the other party, except that the Company may assign this Agreement to
any legal successor to the Company’s business or to an entity that purchases all
or substantially all of the assets of the Company.  This Agreement and all
rights and benefits of Executive hereunder shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, estate, executors,
administrator, heirs, and beneficiaries.


8.           Covenants.


(a)           Trade Secrets. The Executive acknowledges that during his
employment with the Company he has had and will have access to Trade Secrets (as
defined under the Uniform Trade Secrets Act or other applicable law), which are
the sole and exclusive property of the Company.  Executive agrees that while
Executive is an employee of the Company (or a subsidiary or affiliate of the
Company) and for the maximum period of time thereafter allowable under
applicable law, except to the extent necessary to perform the Executive’s
obligations under this Agreement, Executive shall not reproduce, use, distribute
or disclose any Trade Secrets to any other person, including, without
limitation, any competitors or potential competitors of the Company.


(b)           Confidential Information.  The Executive acknowledges that he has
had and will have access to Confidential Information (as defined
herein).  Executive agrees to maintain the confidentiality of all Confidential
Information while Executive is an employee of the Company (or a subsidiary or
affiliate of the Company) and for a period of three (3) years thereafter.  For
purposes of this Agreement, the term “Confidential Information” means data and
information relating to the business of the Company which does not rise to the
level of a Trade Secret and which is or has been disclosed to the Executive or
of which the Executive has become aware as a consequence of or through his
employment relationship with the Company (or such
 
 
3

--------------------------------------------------------------------------------

 
 
subsidiary or Affiliate) and which has value to the Company (or such subsidiary
or affiliate) and is not generally known to its competitors.  Confidential
Information shall not include any data or information that has been voluntarily
disclosed to the public by the Company (except where such public disclosure was
effected by the Executive without authorization) or that has been independently
developed and disclosed by others or that otherwise enters the public domain
through lawful means.


(c)           No Solicitation.  While the Executive is an employee of the
Company or a subsidiary or affiliate of the Company) and for a period of
thirty-six (36) months immediately following the termination of such employment,
Executive shall not, for himself or on behalf of or for the benefit of any other
person, corporation or entity, seek to employ, solicit or recruit any employee
of the Company, or a subsidiary or affiliate of the Company, or any of their
respective franchisees or licensees for employment by any third party, or induce
or encourage any such employee to terminate such employment, nor will Executive
knowingly provide the name of any employee of the Company, any such subsidiary,
affiliate, franchisee or licensee for the purpose of solicitation or recruitment
by any third party.  The parties agree that the damages which the Company will
suffer in the event of the Executive’s breach of the foregoing covenant are
difficult to quantify and determine.  Therefore, the parties agree that in the
event of each such breach, the Executive shall pay the Company, as liquidated
damages and not as a penalty, an amount equal to two (2) times the Annual Base
Salary of the employee.


 9.           No Guarantee of Employment.  Notwithstanding any other provision
of this Agreement to the contrary, nothing in this Agreement shall entitle the
Executive to be employed for any certain period of time by the Company and
either or both of the parties shall have the right to terminate the employment
relationship at any time.


10.           Modification of Agreement.  This Agreement may be modified by the
parties hereto only by a written supplemental agreement executed by both
parties.


11.           Notice.  All notices and other communications required or
permitted under this Agreement shall be in writing and, if mailed by prepaid
first-class mail or certified mail, return receipt requested, shall be deemed to
have been received on the earlier of the date shown on the receipt or three (3)
business days after the postmarked date thereof.  In addition, notices hereunder
may be delivered by hand, facsimile transmission or overnight courier, in which
event the notice shall be deemed effective when delivered or transmitted.  All
notices and other communications under this Agreement shall be given to the
parties hereto at the following addresses:


if to the Company:


Ruby Tuesday, Inc.
150 West Church Avenue
Maryville, Tennessee 37801
Attn:  General Counsel


 
4

--------------------------------------------------------------------------------

 
 
if to Executive:


at the most recent address reflected in the Company’s personnel files;


or to such other address as the parties hereto may specify, in writing, from
time to time.


12.           Waiver of Breach.  The waiver by either party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


13.           Entire Agreement.  This Agreement contains the entire agreement of
the parties relating to the subject matter of this Agreement and supersedes any
prior written or oral arrangements with respect to the Executive’s engagement by
the Company.


14.           Successors, Binding Agreement.  This Agreement shall inure to the
benefit of and be enforceable by the Company’s successors and assigns.


15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


16.           Survival of Obligations.  The duties and obligations contained in
Paragraphs 6 and 8 shall survive the expiration or termination of this
Agreement.


17.           Multiple Counterparts.  This Agreement may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
both of which shall together constitute one and the same Agreement.


18.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Tennessee.


19.           Headings.  The headings of the Paragraphs of this Agreement are
for convenience only and shall not control or affect the meaning or construction
or limit the scope or intent of any of the provisions of this Agreement.


20.           Section 409A.  The parties intend for all payments in the nature
of compensation under this Agreement to qualify as “short-term deferral”
payments, as that term is defined in Section 409A of the Internal Revenue Code
of 1986, as amended, and this Agreement shall be construed with that intent.


21.           Misconduct.  Notwithstanding anything in this Agreement to the
contrary, if the Company terminates Executive’s employment due to gross
misconduct or gross dereliction of duty by the Executive which actions or
inactions cause material financial harm to the Company, the Executive shall not
be entitled to the Severance Amount under Paragraph 4 or the bonus amount under
Paragraph 3(c) above.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


RUBY TUESDAY, INC.


By:           /s/ Stephen I.
Sadove                                                           


Name:      Stephen I.
Sadove                                                           


Title:        Chairman Compensation Committee




/s/ Samuel E. Beall,III
Samuel E. Beall, III









 
6

--------------------------------------------------------------------------------

 



Exhibit A


AGREEMENT FOR SEPARATION OF EMPLOYMENT
 
This Agreement for Separation of Employment (herein the “Agreement”) is made by
and between Samuel E. Beall, III (herein “Executive”) and Ruby Tuesday, Inc.
(“RTI” and/or the “Company”), a Georgia corporation.
 
1.
This Agreement stipulates the terms of Executive’s separation from service with
the Company.

 
2.      In order to cover the requirements of the Age Discrimination in
Employment Act, Executive has twenty-one (21) days from the date of Executive’s
receipt of this Agreement in which to consider the Agreement.  Executive has the
election to accept or reject this offer within the twenty-one (21) day
period.  It is recommended that Executive consult with an attorney about the
Company's offer and Executive’s rights before signing it. Executive understands
he will not, however, waive or give up any rights or claims he may have against
the Company that may arise after the date that Executive accepts the Company's
offer by signing this Agreement.  If Executive signs this Agreement, Executive
specifically and unequivocally agrees to every term in the Waiver of Rights
attached hereto as Schedule A and incorporated herein.  If Executive signs this
Agreement, he will have seven (7) days following the signing of the Agreement
and the return of the signed Agreement to change his mind and revoke the
Agreement.  To revoke the Agreement, Executive must ensure that written notice
is delivered to Ruby Tuesday, Inc., 150 West Church Avenue, Maryville,
Tennessee  37801, Attn:  General Counsel, by the end of the day on the seventh
calendar day after Executive signs this Agreement.  If Executive does not revoke
this Agreement within seven (7) days of signing, this Agreement will become
final and binding on the day following such seven (7) day period.  If Executive
signs the Agreement and does not revoke it during the seven (7) day revocation
period, it shall become effective as of the last date of Executive’s employment
date of ________, 201__ due to his separation from service with the Company and
its affiliates (alternatively, the “Severance Date” or “Effective
Date”).  Whether or not Executive signs this Agreement, Executive is no longer
an employee of the Company or any affiliate as of the Severance Date.
 
3.      In consideration of the releases, waivers, representations and
obligations contained herein, Executive shall receive a sum of Two Million Two
Hundred Thousand Dollars ($2,200,000.00), which represents the amount payable to
the Executive pursuant to Paragraph 4 of that certain Transition Agreement
between the parties dated June 6, 2012 (the “Transition Agreement”).  The timing
and applicable withholdings and deductions regarding such payment shall be
dictated by Paragraph 4 of the Transition Agreement.  Aside from the
compensation set forth in this Section 3 or as provided in Section 4 below,
Executive will not receive any additional compensation, including but not
limited to, bonuses or compensatory time off.
 
4.      The Company will provide Executive with information covering his health
insurance entitlements under COBRA and other employee benefits upon the
Severance Date.  Such benefits will be provided pursuant to the terms and
conditions of the policies and, to the extent applicable, governing plan
documents applicable to the benefits in question.  Subject to any conflicting
terms of the governing plan documents, the treatment applicable under certain
benefit plans is described below:
 
 
7

--------------------------------------------------------------------------------

 
 
 
(a)
Retirement Plans.  If Executive participated in the Ruby Tuesday, Inc. Salary
Deferral 401(k) Plan or the Ruby Tuesday, Inc. Deferred Compensation Plan,
Executive may receive a distribution of his benefits in accordance with the
terms of those plans, but Executive will not be allowed to make any
contributions or receive Company matching contributions under these plans with
respect to any compensation otherwise payable to Executive pursuant to the terms
of this Agreement.  Executive also will receive a distribution of his benefits
under the Morrison Retirement Plan and the Ruby Tuesday, Inc. Executive
Supplemental Pension Plan in accordance with the terms of those plans.

 
 
(b)
Bonus Payout.  To the extent earned, Executive shall receive a payout of any
bonus to which he may be entitled under the Company’s annual bonus plans for the
fiscal years ending, respectively, June 5, 2012 and June 4, 2013, in accordance
with the terms of such plans; provided, however, in the case of the Company
bonus plan for the fiscal year ending June 4, 2013, any bonus amount shall be
pro rated to reflect the Executive’s service through the date of separation of
employment and any such bonus shall only become payable upon, and to the extent
of, the satisfaction of any performance targets associated therewith.

 
 
(c)
Options / Restricted Stock.  Schedule B to this Agreement contains a complete
list of Executive’s currently outstanding Company-granted stock options,
performance unit and/or restricted stock (collectively, the Equity
Awards”).  Executive has not been eligible for any grants of restricted stock or
options to acquire Company stock from and after the Effective Date of the
Transition Agreement.  Executive’s rights under the Equity Awards are controlled
by the terms of the applicable written restricted stock, performance unit and/or
stock option award or agreement, as modified herein.  With respect to the Equity
Awards, to the extent necessary, the “Service Condition” (as defined in each
such Equity Award) will be deemed satisfied effective as of the Severance
Date.  To the extent any such Equity Award also contains a “Performance
Condition” (as defined in any such Equity Award), the Performance Condition is
not waived, and such award shall only become vested upon, and to the extent of,
the satisfaction of such Performance Condition.  In addition, the exercise
period for each of those Equity Awards that represent option rights shall be the
maximum stated option period for that Equity Award.



5.      Aside from the amounts to which Executive is entitled under the terms of
the Agreement, Executive acknowledges that he has received any and all
compensation and remuneration of any kind and character, including, but not
limited to, salary (other than salary accrued but unpaid as of the Severance
Date), bonuses, commissions, vacation, restricted stock, stock options, and
severance pay, which he may be entitled to receive from the Company at any time
now or in the future.  It is understood that the Company's offer of the payment
is in lieu of any other severance or separation pay.
 
6.      This Agreement shall in no way be construed as an admission by the
Company that it has acted wrongfully with respect to Executive or any other
person or that Executive has any rights whatsoever against the Company or any
other party.  The Company specifically disclaims any liability to or wrongful
acts against Executive or any other person on the part of itself, its employees
or its agents.
 
 
8

--------------------------------------------------------------------------------

 
 
7.      Executive represents and warrants that Executive has not filed, nor
assigned to others the right to file, nor are there currently pending, any
complaints, charges, claims, grievances, or lawsuits against the Company with
any administrative, state, federal, or governmental entity or agency or with any
court.  Nothing herein is intended to or shall preclude Executive from filing a
complaint and/or charge with any appropriate federal, state, or local government
agency or cooperating with said agency in its investigation.  Executive,
however, shall not be entitled to receive any relief or recovery in connection
with any complaint or charge brought against the Company, without regard as to
who brought said complaint or charge.
 
8.      Executive agrees to return any and all Company property currently in his
possession to a Company representative as soon as practicable, including all
electronic property that Executive received from the Company and/or that
Executive used in the course of his employment with the Company and that are the
property of the Company.  If Executive fails to return any such property, its
value will be deducted from any payments Executive is scheduled to receive under
this Agreement.  Executive acknowledges and agrees that Executive will not
delete, destroy or erase any data stored on or associated with such property,
including but not limited to data stored on computers, phones, or other
electronic devices.
 
9.      Executive acknowledges that he has access to Trade Secrets (as defined
under the Uniform Trade Secrets Act or other applicable law), which are the sole
and exclusive property of RTI.  Executive agrees that for the maximum period of
time following the Severance Date allowable under applicable law Executive shall
not reproduce, use, distribute or disclose any Trade Secrets to any other person
including without limitation, any competitors or potential competitors of RTI.
 
10.      As an employee of RTI, Executive has access to Confidential Information
(as defined herein).  Executive agrees to maintain the confidentiality of all
Confidential Information for a period of three (3) years following the Effective
Date.  For purposes of this Section, the term “Confidential Information” means
data and information relating to the business of RTI which does not rise to the
level of a Trade Secret and which is or has been disclosed to Executive or of
which Executive has become aware as a consequence of or through Executive’s
employment relationship with RTI (or such subsidiary or affiliate) and which has
value to RTI (or such subsidiary or affiliate) and is not generally known to its
competitors including, without limitation, financial information, processes,
manuals, technology, business strategies, tactics and future restaurant opening
schedules.  Confidential Information shall not include (a) any data or
information that (i) has been voluntarily disclosed to the public by RTI (except
where such public disclosure was effected by Executive without authorization),
(ii) has been independently developed and disclosed by others or (iii) otherwise
enters the public domain through lawful means, or (b) Executive’s skills or
experience developed in connection with performance of job functions.
 
11.      For a period of thirty-six (36) months immediately following the
Effective Date, Executive shall not, for himself or on behalf of or for the
benefit of any other person, corporation or entity, seek to employ, solicit or
recruit any employee of the Company, or a subsidiary or affiliate of the
Company, or any of their respective franchisees or licensees for employment by
any third party, or induce or encourage any such employee to terminate such
employment, nor will Executive knowingly provide the name of any employee of the
Company, any such subsidiary, affiliate, franchisee or licensee for the purpose
of solicitation or recruitment by any third party.  The parties agree that the
damages which the Company will suffer in the event of the Executive’s
 
 
9

--------------------------------------------------------------------------------

 
 
breach of the foregoing covenant are difficult to quantify and
determine.  Therefore, the parties agree that in the event of each such breach,
the Executive shall pay the Company, as liquidated damages and not as a penalty,
an amount equal to two (2) times the Annual Base Salary of the employee.


12.      For a period of one (1) year from the Effective Date, Executive shall
not perform any services of any type for the following competitors: Applebee’s,
Chili’s, T.G.I. Friday’s, O’Charley’s, Red Robin Gourmet Burgers, Olive Garden
or Outback Steak House unless Executive obtains the Company's prior written
consent. Executive and Company agree that the covenant is reasonable and
necessary to protect the business, interests and properties of the Company and
that the damages which Company will suffer in the event of Executive’s breach of
the foregoing covenant are impossible to quantify and determine.  Therefore, the
parties agree that in the event of each such breach, Company shall have all
rights and remedies available to it by law or in equity, including by way of
example and not of limitation, a temporary restraining order and temporary and
permanent injunctions to prevent a breach or contemplated breach of this Section
12 and to any other remedies, including a forfeiture of, or right to recoup from
Executive, the value of the payment made or payable pursuant to Section 3 and
Subsections 4(b) (as it relates to the annual bonus plan for the fiscal year
ending June 4, 2013 only) and 4(c) herein.  The Executive acknowledges that all
remedies available to the Company shall be cumulative.


13.      The parties mutually agree, as follows:


 
(a)
The Executive promises that Executive will not disparage the Company or
communicate any false information about the Company or any matter relating to
the Company’s restaurants or food products provided by the Company.



 
(b)
The Company promises that the members of its Board of Directors (collectively,
the “Persons to be Advised”) will not disparage the Executive or communicate any
false information about the Executive.  The Company will advise the Persons to
be Advised that a non-disparagement agreement is in effect, and will use
reasonable efforts to enforce compliance with this Agreement.



14.      From and after the Effective Date, Executive agrees that he will fully
cooperate with the Company and make himself available to assist the Company in
transitioning any duties or responsibilities to other employees, if
necessary.  Executive further agrees that he will fully cooperate and consult
with the Company, answer questions for the Company, and provide information as
needed by the Company from time to time on a reasonable basis, including but not
limited to cooperation in connection with litigation, audits, investigations,
claims, or personnel matters that arise or have arisen over actions or matters
that occurred or failed to occur during Executive’s employment with the
Company.  Executive agrees to assist the Company as a witness or during any
audit, investigation, or litigation (including depositions, affidavits and
trial) if requested by the Company.  Executive agrees to meet at reasonable
times and places with the Company’s representatives, agents or attorneys for
purposes of defending or prosecuting any claims or for preparing for
testimony.  To the extent practicable and within the control of the Company, the
Company will use reasonable efforts to schedule the timing of Executive’s
participation in any such activities in a reasonable manner to take into account
Executive’s then current employment.  The
 
 
10

--------------------------------------------------------------------------------

 
 
Executive shall be compensated for services provided pursuant to this Section 14
(other than for time allocable to (a) investigations being conducted by any
governmental agency or (b) matters for which the Executive could be subpoenaed
by the Company) at a mutually agreed upon rate and will pay the reasonable
documented out-of-pocket expenses that the Company pre-approves and that
Executive incurs with respect to those activities.


15.      Executive acknowledges and agrees and understands that the
consideration described in Section 3 and Subsections 4(b) (the relevant portion
thereof) and 4(c) are not required by the Company’s policies and procedures and
that the consideration in Section 3 and Subsections 4(b) (the relevant portion
thereof) and 4(c) exceed any and all pay and benefits to which Executive already
may have been entitled by contract or law and constitutes good, valuable and
sufficient consideration for Executive’s covenants and agreements contained in
this Agreement.  Except as contemplated by Sections 3 and 4 above, Executive
acknowledges, understands and agrees that Executive has been paid in full for
all hours that Executive has worked for the Company and that Executive has been
paid any and all compensation which has been earned by Executive through the
date of execution of this Agreement.  Executive acknowledges, understands and
agrees that it is Executive’s obligation to make a timely report, in accordance
with the Company’s policy and procedures, of any work related injury or
illness.  Executive further acknowledges, understands and agrees that Executive
has reported to the Company’s management personnel any work related injury or
illness that occurred up to and including Executive’s last day of
employment.  Executive acknowledges, understands, and agrees that Executive has
no knowledge of any actions or inactions by any of the Releasees or by Executive
that Executive believes could possibly constitute a basis for a claimed
violation of any federal, state, or local law, any common law or any rule
promulgated by an administrative body.
 
16.      There are no other promises, agreements, or understandings between the
Executive and the Company, and it is the intent of this Agreement that it
embodies any and all promises, agreements, and understandings between Executive
and the Company.  No changes or modifications may be made in the terms stated in
this Agreement unless made in writing and signed by Executive or his authorized
representative and an authorized representative of the Company.  This Agreement
will inure to the benefit of, and will be binding on both parties, and their
personal representatives, heirs, successors, and assigns.
 
17.      It is understood and agreed that if any provision or part of this
Agreement is found to be unenforceable, illegal, or inoperable, such provision
or part shall be severed, and all remaining provisions and parts of this
Agreement shall remain fully valid and enforceable.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
noted below.
 
RUBY TUESDAY, INC.


By:                                                   

 
Name:                                                                                                      


Date:                                                    

 
Title:                                                       




                      EXECUTIVE

 
                                     
                      Samuel E. Beall, III   



                      Date:
                                               




 
12

--------------------------------------------------------------------------------

 



 
Schedule A
 
 
WAIVER OF RIGHTS
 
 


 
 
I, Samuel E. Beall, III, knowingly and voluntarily, agree to waive, settle,
release and discharge Ruby Tuesday, Inc., its subsidiaries and affiliates and
their successors and assigns, and the officers, directors, employees and agents
of each of them (collectively the "Releasees") from any and all claims, demands,
damages, actions or causes of action, including any claims for attorneys' fees
which I have against the Releasees arising out of or relating to my employment
with the Company or the termination or other change of status of my employment
with the Company under the terms of the Agreement executed by myself and
containing an Effective Date of the ___ day of __________, 201__ (the
“Separation Agreement”). I understand this waiver includes any and all claims
relating to my employment with the Company or termination of my employment with
the Company as may be made under the (1) Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991; (2) the Americans with
Disabilities Act, as amended; (3) 42 U.S.C. § 1981; (4) the Age Discrimination
in Employment Act (29 U.S.C. §§ 621-624); (5) 29 U.S.C. § 206(d)(1); (6)
Executive Order 11246; (7) Executive Order 11141; (8) Section 503 of the
Rehabilitation Act of 1973; (9) Employee Retirement Income Security Act (ERISA);
(10) the Occupational Safety and Health Act; (11) the Worker Adjustment and
Retraining Notification (WARN) Act; (12) the Family and Medical Leave Act; (13)
the Ledbetter Fair Pay Act; (14) Fair Labor Standards Act, and (15) other
federal, state and local discrimination laws, including those of the State of
Tennessee.
 
 
I further acknowledge that I am releasing, in addition to all other claims, any
and all claims based on any tort, whistle-blower, personal injury, defamation,
invasion of privacy or wrongful discharge theory; retaliatory discharge theory;
any and all claims based on any oral, written or implied contract or on any
contractual theory (including any offer letter or employment agreement); any
claims based on a severance pay plan; and all claims based on any other federal,
state or local Constitution, regulation, law (statutory or common), or other
legal theory, as well as any and all claims for punitive, compensatory, and/or
other damages, back pay, front pay, fringe benefits and attorneys’ fees, costs
or expenses.
 
 
I acknowledge and understand that I waive my right to file suit for any claim I
may have or assert against the Releasees including, but not limited to, those
which may arise under the laws and the statutes named in the paragraph above. I
further waive my right to claim or receive damages as a result of any charge of
discrimination, which may be filed by me or anyone acting on my behalf. However,
nothing in this Waiver shall be construed as preventing me from bringing any
action to enforce the terms of the Separation Agreement or from pursuing any
claims for unemployment or workers’ compensation or claims that cannot be
released by private agreement.
 

 
13

--------------------------------------------------------------------------------

 


 
Schedule B
 
 
OPTIONS / PERFORMANCE UNITS / RESTRICTED STOCK LIST
 


    Stock Options
Grant Date
    1/9/2003
    4/2/2008
    7/18/2008
    7/7/2009
    7/7/2009
    7/7/2009
    7/21/2010
    7/21/2010
    7/21/2010
    8/23/2011
    8/23/2011
    8/23/2011

 
Restricted Stock
Grant
Date
Type of
Award
8/23/11
Performance

 
Performance Cash
Grant
Date
Type of
Award
8/23/11
Performance





14